SHAHOOD, Judge.
This appeal was filed pursuant to Rule 3.800, Florida Rules of Criminal Procedure, claiming that appellant’s sentence is illegal because he was entitled to additional jail credit time. Pursuant to this court’s remand in Ford v. State, 667 So.2d 455 (Fla. 4th DCA 1996), for failure to make findings and attach record excerpts, the subsequent order entered by the trial court made extensive findings based on record attachments. After this court’s remand in Ford, a different panel of this court decided the case of Sullivan v. State, 674 So.2d 214 (Fla. 4th DCA 1996), which was a rule 3.800 appeal on grounds similar to those in the instant case.
The Sullivan court, relying on Davis v. State, 661 So.2d 1193 (Fla.1995), affirmed the decision of the trial court. In following Sullivan, we affirm the decision of the trial court in this case and grant the appellant leave to seek 3.850 relief within 30 days following the mandate in this case.
Affirmed.
DELL, J., concurs.
GLICKSTEIN, J., dissents with opinion.